Citation Nr: 1542865	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from July 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for bilateral hearing loss and tinnitus.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2015; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  Throughout the appeal period, bilateral hearing loss hearing acuity levels were no more than Level I in the right ear and Level XI in the left ear under Table VII; and Level VIII for the left ear only under Table VIa, as only the left ear exhibited an exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a) during the appeal period.  Mechanical application of the Rating Schedule under Table VII results in no more than a 10 percent evaluation throughout the appeal period.

2.  Throughout the appeal period, the Veteran is assigned a 10 percent evaluation for his tinnitus under Diagnostic Code 6260; the schedular criteria is adequate to describe the Veteran's disability picture manifested by his tinnitus and is not unusual or exceptional, nor does that disability result in frequent periods of hospitalization or marked interference with employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria establishing an initial evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in March 2010 that provided information as to what evidence was required to substantiate the claims for increased evaluation of his bilateral hearing loss and tinnitus and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2015 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran was initially service connected for his bilateral hearing loss and tinnitus in a May 2008 rating decision; he was notified of that decision in a letter dated the same month.  The Veteran submitted a July 2008 notice of disagreement with the evaluation for tinnitus on a VA Form 9.  The AOJ issued a September 2009 statement of the case respecting the increased tinnitus evaluation issue.  The Veteran did not submit a timely substantive appeal, VA Form 9, or any other statement purporting to be a continuation of his tinnitus appeal.  

In a September 1, 2009 email correspondence, the Veteran's congressman indicated that the Veteran "feels the rating on his left ear should be increased."  The Board construes this correspondence as the Veteran's claim for increased evaluation of his bilateral hearing loss.  In a March 2010 statement, the Veteran again submitted a claim for increased evaluation of his bilateral hearing loss, and, at that time, also included an increased evaluation claim for his tinnitus.  

As no notice of disagreement or new and material evidence was submitted within one year of the May 2008 rating decision with respect to the Veteran's bilateral hearing loss, and since the Veteran did not timely complete appeal of the increased evaluation for tinnitus issue after the issuance of a statement of the case on that issue, the May 2008 rating decision respecting the evaluations of the bilateral hearing loss and tinnitus claims is final.  See 38 C.F.R. §§ 3.156, 20.200, 20.201, 2.202 (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

Accordingly, the Board finds that the September 2009 email correspondence is a new claim for increased evaluation of his bilateral hearing loss disability, and the March 2010 statement is a new claim for increased evaluation of his tinnitus disability.  The Board has therefore undertaken analysis of the claims below based on evidence since September 2008 and March 2009, respectively.  See 38 C.F.R. § 3.400(o) (2015).

Increased Evaluation for Bilateral Hearing Loss

The Veteran contends that his hearing loss evaluation should be higher than the 10 percent currently assigned.  The Veteran's 10 percent evaluation for bilateral hearing loss has been assigned throughout the appeal period and is assigned under Diagnostic Code 6100.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2015).

Turning to the evidence of record, the Veteran underwent a VA examination of his bilateral hearing loss in May 2008.  At that time, the Veteran complained of difficulty hearing without his hearing aids and that he talks much louder without his hearing aids.  The Veteran underwent audiometric testing at that time which revealed the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
30
30
40
55
60
46
76%
LEFT
30
35
55
105
105
75
68%

The above results are not productive of a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's bilateral hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level III hearing acuity for the right ear and Level VI hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate with a 10 percent evaluation.  See Table VII.

As noted in the Introduction, in a September 2009 email correspondence, the Veteran indicated to his congressman that his left ear hearing loss disability should be increased "because the doctors have confirmed that he has lost all hearing in that ear."  

In his March 2010 statement, the Veteran indicated that he only has a "tinny sound" in his left ear; that noise makes it impossible to comprehend any sounds at all and his hearing aid did not improve his comprehension.  With regards to his right ear, he often has to ask people to repeat themselves, and he has to use a hearing aid that allows him to control the volume so that other people can hear the TV or radio without discomfort; in other words, the Veteran must listen to the TV or radio so loudly that it causes others discomfort and they leave the room.  He also indicated that his hearing requires use of a special phone, and that people have to raise their voices when they talk to him.  He has to drive with great caution when around railroad tracks and he cannot hear emergency vehicles until they are "right up close."  He has also noticed people becoming impatient with him, particularly when he asks them to repeat themselves, even when he is wearing his hearing aids; he sometimes has to have people face him when they speak to him, and he sometimes requires them to speak into his right ear.  He has also accidently left the water running a few times which has resulted in overflows because he cannot hear the water running.

The Veteran underwent a VA examination of his bilateral hearing loss in April 2010.  The Veteran underwent audiometric testing at that time which revealed the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
25
35
45
60
60
50
94%
LEFT
75
70
75
100
100
89
0%

The above results are productive of a pattern of exceptional hearing loss for the left ear only, and thus, the Board will use Table VIa and VI in evaluation of that ear.  See 38 C.F.R. § 4.86(a).  The results under Table VI equate to Level I hearing acuity for the right ear and Level XI hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Under Table VIa, the Veteran's left ear equates to Level VIII hearing acuity.  The Board will use Level XI for the left ear, as that is the higher level of hearing acuity loss.  See 38 C.F.R. § 4.86(a).  Such findings of Level I and Level XI hearing acuity are commensurate with a 10 percent evaluation.  See Table VII.

The Veteran underwent a VA examination of his bilateral hearing loss in November 2014.  During that examination, the Veteran reported "that he has problems understanding speech and that he is less social due to it.  He [also] stated it placed strain on his family relationships."  The Veteran underwent audiometric testing at that time which revealed the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
30
35
50
60
65
53
92%
LEFT
70
70
70
105+
105+
88
0%

The above results are productive of a pattern of exceptional hearing loss for the left ear only, and thus, the Board will use Table VIa and VI in evaluation of that ear.  See 38 C.F.R. § 4.86(a).  The results under Table VI equate to Level I hearing acuity for the right ear and Level XI hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Under Table VIa, the Veteran's left ear equates to Level VIII hearing acuity.  The Board will use Level XI for the left ear, as that is the higher level of hearing acuity loss.  See 38 C.F.R. § 4.86(a).  Such findings of Level I and Level XI hearing acuity are commensurate with a 10 percent evaluation.  See Table VII.

The Board has reviewed the Veteran's VA treatment records from throughout the appeal period; those records do not document any audiometric testing on which to evaluate the Veteran's hearing loss disability.  Those records, however, do reflect that the Veteran was seen regarding his hearing loss disability several times with complaints that his hearing aids were unhelpful.  The Veteran also expressed frustration with his hearing loss disability, particularly in group settings or when there was background noise.  

The Veteran finally testified at a June 2015 hearing before the undersigned.  The Veteran reiterated many of the same complaints with his hearing loss disability as noted above.  Particularly, the Veteran stated that he had no comprehension in his left ear and that he cannot hear "most things that are said" on his left side.  He indicated that he has to have people repeated themselves "all the time" and that he has problems with people leaving the room because he has to have the TV so loud.  The Veteran also detailed having to be escorted out of a public meeting due to his frustration and disruption of that meeting due to his hearing loss disability.  In another incident, the Veteran had to be taken into a separate, quieter room in order to have a meeting so that he could hear the other parties.  Finally, the Veteran expressed significant frustration with the rating scheme used by VA to evaluate his hearing loss disability, noting that the averaging of his hearing loss disability downplayed the seriousness of his left ear hearing loss.

During the course of the appeal, the Veteran has chronicled the difficulties that he has with his hearing loss disability throughout the normal conditions of his life and his activities of daily living, which are well-documented above.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  That mechanical application does not yield an evaluation in excess of 10 percent for the Veteran's level of hearing loss throughout the appeal period.  Although he feels he should be compensated at a higher level for his hearing loss, particularly for his left ear hearing loss disability, the evidence in this case indicates that the Veteran's actual loss of hearing acuity is only commensurate to a 10 percent evaluation under the relevant rating criteria, as based on the mechanical application of the Rating Schedule criteria.  

While the Board completely understands and sympathizes with the Veteran's stated frustration with the rating scheme for his hearing loss disability, and does not doubt the sincerity of his assertions and statements regarding the severity of his disability as documented above, the law establishes that higher evaluations for hearing loss disabilities are only available for certain manifestations of loss of hearing acuity as governed under 38 C.F.R. §§ 4.85 and 4.86.  Those manifestations are not demonstrated in this case.  Accordingly, the Board is unable to award an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss disability in this case, and must deny that claim at this time based on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.

The Board is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

With regards to an extraschedular evaluation in this case, the Board finds that the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral hearing loss disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, namely the loss of hearing acuity as a result of the Veteran's hearing loss disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Tinnitus

Turning to the increased tinnitus claim, in Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected bilateral tinnitus is currently evaluated as 10 percent disabling, which is the maximum evaluation available under Diagnostic Code 6260.  See 38 C.F.R. § 4.87 (2015); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, limits a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral); VAOPGCPREC 2-2003 (Diagnostic Code 6260 authorizes a single schedular 10 percent disability rating for tinnitus, regardless of whether the tinnitus is perceived as unilateral or bilateral).  Where, as here, there is a lack of entitlement under the law, the claim for a schedular evaluation in excess of 10 percent, to include separate schedular ratings, for bilateral tinnitus is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

On appeal, particularly in his March 2010 claim for increase, the Veteran has averred that his tinnitus has become a greater problem because it always seems to be there; he has difficulty falling asleep; he has to ask people to repeat themselves; and, he does not pick up some sounds.  The Veteran indicated that this results in him having to use a special phone, and to be extra careful when driving particularly near railroad tracks and with emergency vehicles.  He has noticed that some people have become impatient with him.  Finally, he has also accidently left the water running a few times which has resulted in overflows because he cannot hear the water running.

Regarding extraschedular consideration, in this case, the schedular evaluation is adequate.  The medical evidence of record reflects the manifestations of the Veteran's tinnitus disability in this case.  The disability picture described above is not unusual or exceptional, and the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Moreover, the Veteran's tinnitus has not led to frequent hospitalizations in this case, nor is there any evidence that the Veteran has marked interference with employment as a result of his tinnitus disability.  Accordingly, as the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for bilateral hearing loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


